Citation Nr: 1631417	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  12-33 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for surgical scars. 

2.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the right knee disability.  

3.  Entitlement to an initial evaluation in excess of 10 percent prior to April 1, 2013, and since August 1, 2013 for status post de Quervain's tenosynovitis (right wrist disability). 

4.  Entitlement to an initial evaluation in excess of 10 percent prior to October 10, 2012, and since March 1, 2013 for status post right rotator cuff repair (right shoulder disability). 

5.  Entitlement to a total disability rating due to individual unemployability (TDIU). 




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1983 to February 1990.

These matters come on appeal before the Board of Veterans' Appeals (Board) from various rating decisions by the Department of Veterans Affairs, Regional Office, located in Atlanta, Georgia.  In pertinent part of two June 2009 rating decisions, the RO awarded service connection for right knee, right wrist, and right shoulder disabilities and assigned each a 10 percent evaluation, effective from March 12, 2008.  In a November 2009 rating decision, the RO awarded service connection for surgical scars and assigned a noncompensable evaluation, effective from September 10, 2009.  The Veteran appealed the initial assigned evaluations. 

By the way of a November 2012 rating decision, the RO awarded a temporary total disability rating for convalescence following surgery on the right shoulder, effective from October 10, 2012 to February 28, 2013, and thereafter continued the initial assigned 10 percent rating.  Also, in a July 2013 rating decision, the RO awarded a temporary total disability rating for convalescence following surgery on the right wrist, effective from April 1, 2013 to July 30, 2013, and thereafter continued the initial assigned 10 percent rating.  The matters have been re-characterized on the front page. 

A claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record reflects that the Veteran's TDIU claim was denied in June 2009 and November 2009 rating decisions; however, pursuant to Rice a claim for a TDIU is part of the increased evaluation claims currently before the Board and must be adjudicated as such.

In May 2016, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to increased ratings for her right knee, right wrist, and right shoulder disabilities, as well as entitlement to TDIU.  Based on a review of the claims folder the Board finds that additional development is needed prior to adjudication of the claims. 

The record reflects that the Veteran was last afforded VA orthopedic examination to evaluate the severity of her right knee, right wrist, right shoulder, and surgical scar disabilities in April 2012.  During the May 2016 Board hearing, the Veteran testified that her right knee, right wrist, right shoulder, and scar symptoms have increased in severity.  In addition, she reported that she has undergone surgical invention on her right wrist and right shoulder since her disabilities were last evaluated by VA.  While the Veteran testified that she would submit more current Disability Benefits Questionnaire (DBQ) on each of her disabilities, she has not yet done so.  Under these circumstances, more contemporaneous VA examinations would be appropriate prior to the final adjudication of the Veteran's claims for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

In addition, during the May 2016 Board hearing, the Veteran testified that her right wrist disability now involves neurologic symptoms.  It is unclear from the competent medical evidence whether her complaints of neurologic symptoms in her right upper extremity are associated with her right wrist disability, or attributable a separate disability.  On remand, the VA examiner is asked to address whether the Veteran has current neurologic involvement in her right upper extremity that is attributable to her right wrist disability. 

The Veteran also testified that she is in receipt of Social Security Administration (SSA) disability benefits, in part, because of her right knee and right wrist disabilities.  This raises the possibility of outstanding SSA disability records that may be pertinent to his claim on appeal.  See 38 C.F.R. § 3.159(c)(2) and (3)  (2012).  On remand, all outstanding SSA disability records should be obtained.

Finally, as noted above, the record has raised a claim for a TDIU rating, and that TDIU rating claim is inextricably intertwined with the increased rating claim.  The Board finds that the claim for a TDIU rating must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be sent a letter requesting her to identify any relevant outstanding private medical records since April 2013.  Authorized release forms should be provided.

2. Obtain any outstanding SSA disability records concerning the Veteran, including all medical records that formed the basis of any decision rendered by SSA. If these requested records do not exist or are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

3.  Once all the available records have been associated with the claims folder, schedule the Veteran for VA examinations to evaluate the nature and severity of her right knee, right shoulder, right wrist, and surgical scars disabilities.   The claims file shall be made available to and reviewed by the examiners, and the examiners shall note such review in an examination report.  All indicated diagnostic studies and evaluations deemed necessary shall be performed, and all findings shall be reported in detail.  The examiners shall comment on the Veteran's reports regarding symptomatology and describe all objective findings observed on clinical evaluation. 

In addition, the examiner should consider whether the Veteran has any neurologic impairment of the right upper extremity that is associated with her right wrist disability.  If so, the examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.

The examiner should also comment as to the impact of the Veteran's service-connected disabilities on her daily activities and her ability to maintain employment.

The examiner must discuss the rationale for all opinions expressed.  If an examiner is unable to address any inquiry sought above, then he or she should explain why.

4. After completing the requested actions and any additional development action deemed warranted, the RO must readjudicate the increased rating claims, including the claim for TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO must furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




